DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note that any future amendment must include a complete claim listing and status identifiers to be considered compliant.  In this case, “1-33 (canceled)” and the identifiers “(new)” for claims 34-59 are missing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-53 of copending Application No. 16/678,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed and envisaged in the copending claims.  Regarding claim 35, it is submitted that one skilled in the art would have known to use any appropriate class of adsorbent material that can separate oxygen from air, such as a zeolite because it it inexpensive and effective for selectively adsorbing nitrogen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 34, 43 and 52, there is no basis in the original disclosure or parent applications for the “manifold” or “compressor” being mounted within the concentrator module.  In each case, the module is known from the drawings and description to be a removable portion that is connected to the manifold, which is not within the module.  Additionally, the compressor is completely outside of the module 
In lines 23-25 of claim 43 and line 2 of claim 47, there is no basis in the original disclosure for a “mechanism” to “secure” the module to the sieve bed, or for a “guide rail” that aids in “aligning” the sieve bed with the concentrator.  The only guide rail disclosed is for mounting the battery module to the concentrator.
Regarding claims 40, 51 and 56, there is no basis for the mechanism being a “quick release latch.”  Again, the only latch disclosed is for the battery module.  
Regarding claim 50, there is no basis for the mechanism to be a “removable” door.
Regarding claims 53 and 54, there is no basis for there being first and second battery packs having different weights and also being together in the same concentrator as claimed.
Any claim not specifically addressed is rejected for depending from a parent claim containing new matter.  
These rejections may be overcome by converting the application to a continuation in part (CIP).
Claim Objections
Claim 56 is objected to because of the following informalities:  In line 1 of claim 56, “is” should be inserted after “bed.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 55, 56, 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitley et al. (2007/0137487 A1).
Whitley et al. ‘487 teach a portable oxygen concentrator comprising a portable module (housing 1), a manifold (base 9) with a passageway (133, 135) mounted within the housing, an air feed compressor (17) mounted within the housing and in fluid communication with the passageway, removable sieve beds (25,27) with housings, and a removable battery pack (11,13) with rechargeable lithium ion batteries connected to the housing and having a flat shape that conforms to the overall shape and design of the housing, wherein each sieve bed includes an inlet port in a feed end (top) in communication with the passageway in a mounted state, and wherein the inlet port is automatically connected to the passage way via the sieve bed when it is inserted using a quick release latch (89,131) (see figures 1, 4-10, paragraphs 82, 85, 86, 98, 100, 102, 109).  It is clear that little physical strength and dexterity is required to install the twist-lock insertion of the sieve beds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al. ‘487.
Whitley et al. ‘487 disclose all of the limitations of the claim except that the battery pack includes a quick release latch.  It is submitted that one having ordinary skill in the art would have known to use a quick release latch for attaching a removable battery pack to a housing in order to provide a means for securing the battery and for allowing easy removal and replacement by a user.
Allowable Subject Matter
Claims 34-51, 53 and 54 are not rejected over prior art, however their allowability cannot be completely determined due to the above new matter rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose oxygen concentrator and battery attachment arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl